The state seeks a rehearing, setting up that certain statements in the statement of facts and bills of exception do not correctly reflect what took place. Ours is simply a reviewing court, and the record of what took place upon the trial, is made and certified to in the trial court, and same imports verity and is accepted by us as correct. When a bill of exception certifies, as appears in bill of exception No. 2, as follows: "Thereupon, the court overruled the objection of the defendant to the introduction of the affidavit and search warrant in evidence, and the defendant then and there duly excepted in open court, etc. Examined, approved and signed by me and ordered filed as part of the record in this cause," and same is signed officially by the judge of the trial court, it is difficult to see how we could do more than accept the statement that the affidavit and search warrant were "introduced in evidence". Again in bill of exception No. 6, it is stated that Mr. Bebout "was shown the instrument marked 'State's Exhibit A', being the affidavit for a search warrant, together with the instrument marked 'State's Exhibit B', being the search warrant issued upon the aforesaid affidavit, * * * the state then offered them in evidence". It is further stated in the bill that the defendant objected to the introduction of the search warrant, and the court after having considered all of the said objections made by the defendant permitted the state to introduce in evidence the affidavit referred to and the search warrant issued thereon, copies being attached to this bill of exception, to which admission of said affidavit and search warrant in evidence, and the overruling of defendant's objections thereto, the defendant excepted, etc. As indicated in the original opinion, this court has held with practical unanimity that the introduction in evidence of the search warrant and affidavit puts before the jury hearsay evidence which may be very harmful. If upon objection to testimony *Page 158 
as to the result of a search by officers operating under a search warrant, there is exhibited to the court for his inspection and in order to enable him to pass upon the legality of the search, — the affidavit for search warrant and the warrant issued thereon, — it would not appear difficult for the court to see that the record on appeal makes such facts plain. We regret that we can not consider ex parte affidavits in passing upon the correctness of the recitals in records before us in which there is no claim that same have been tampered with, or represent incorrect transscription or omission.
The state's motion for rehearing is overruled.
Overruled.